                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LINCOLN GENERAL INSURANCE CO.,      §
                                    §
       Plaintiff,                   §
                                    §
v.                                  §
                                    §                     No. 3:16-CV-03198-B
U.S. AUTO INSURANCE SERVICES, INC., §
et al.                              §
                                    §
       Defendants.                  §

              ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated December 31, 2019 (ECF No. 271). The

Court has reviewed the Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court accepts the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         SO ORDERED this 21st day of January, 2020.




                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE




                                              1
